PER CURIAM
Petitioner seeks review of a final order of the Superintendent of the Oregon State Penitentiary that found that he had violated a disciplinary rule and imposed, inter alia, a $100 fine. He contends that there is not sufficient evidence to support the finding of guilty and that his actions were justified as self-defense, but the contentions lack merit. However, respondent concedes, and we agree, that the fine is unlawful. Watson v. OSP, 90 Or App 85, 750 P2d 1188 (1988).
Fine vacated; otherwise affirmed.